Bullard, J.*
John Barnett, having made a surrender of his property to his creditors, on the 13th of May, 1840, I. B. Blache made opposition, and prayed, that he be refused the benefit of-lhe laws for the relief of insolvent debtors, on the allegation, that, on the 2d and 4th of May, the said John Barnett had purchased of him, in the name of Samuel Barnett & Co., of which firm he was a member, goods and merchandize to the amount of $559 7, payable in cash, which goods were delivered to him, and had since been disposed of, or sold by him, or said firm, to the prejudice of the opponent, who has not been paid for the same. That, in so doing, he had committed fraud towards the opposing creditor, and cannot be allowed the benefit of the insolvent laws, and has incurred the penalty inflicted by the same. The defendant answered by a general denial, and prayed for trial by jury.
The opposition was tried by a jury, whose verdict negatived the allegation of fraud, and the opposing creditor has appealed.
It is the constant, and invariable practice of this court, not to disturb the verdicts of juries, unless, in our opinion, clearly contrary to law and evidence; more especially, when they have pronounced upon questions of fraud. In the present case, we have attentively re-examined the evidence, and have come to the conclusion, that *292there is room for doubt, whether the purchase of the goods was not upon a short credit, and not for cash, within the terms of the statute. The jury may have given the defendant the benefit of that doubt, and we do not deem it our duty to disturb their finding.

Judgment affirmed.


 This case was decided on a re-hearing